Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                   October 20, 2016

The Court of Appeals hereby passes the following order:

A17A0344. WRIGHT et al. v. CITY OF GREENSBORO et al.

      Raymond Wright and various other named individuals (collectively “Wright”)
appeal the grant of summary judgment entered by the trial court on June 24, 2016 in
favor of the City of Greensboro and other named individuals (collectively
“Greensboro”). Wright filed its notice of appeal on July 14, 2016, and the appeal was
docketed with this Court on September 20, 2016. Greensboro has filed in this Court
a motion to remand the case to the trial court and a motion to stay appeal, on the
ground that the record as transmitted to this Court is incomplete. Greenboro contends
that at the time the trial court clerk transmitted the record to this Court, there were
motions (filed on July 28, 2016 and July 29, 2016) pending in the trial court, which
motions it had filed to supplement the record and to designate a separate record for
inclusion of items not designated by Wright.1
      After consideration of Greenboro’s motions, Wright’s response thereto, and the
appellate record, it is hereby ordered that Greensboro’s motion to remand the case be
GRANTED. Therefore, this case is remanded to the trial court for a hearing to be


      1
         Although Greensboro’s pleadings seeking to supplement the record are not
included in the appellate record transmitted to this Court, Wright concedes that
Greensboro had filed one such pleading on July 28, 2016. Notably, the record reflects
that on September 1, 2016, Wright directed the trial court clerk to include as part of the
appellate record a document not contained in the trial court record but otherwise
purportedly designated in its notice of appeal to be included in the appellate record;
and the trial court included such document in the appellate record. But the appellate
record fails to include Greensboro’s motions it had filed in July 2016 to supplement
the record.
conducted pursuant to OCGA § 5-6-41. Given our order of remand, Greensboro’s
motion to stay the appeal is DENIED as moot.
      Therefore we remove [this] case[ ] from the appeal docket and remand
      [it] to the trial court for completion of the record without delay. Once the
      completed transcript is on file with the trial court and the trial court has
      entered an order stating that the record is complete or that it cannot be
      completed, appellants shall have 30 days from the date of the mandated
      order to refile their notice[ ] of appeal, and upon the filing of such
      notice[ ] of appeal the case with the complete record and transcript may
      be transmitted to the Court of Appeals for redocketing.


(Citations omitted.) Galardi v. Steele-Inman, 259 Ga. App. 249, 249-250 (576 SE2d
555) (2002).



                                        Court of Appeals of the State of Georgia
                                                                              10/20/2016
                                                Clerk’s Office, Atlanta,____________________
                                                I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.

                                                                                          , Clerk.